 



EXHIBIT 10.18
GUARANTY
(MEZZANINE LOAN)
     THIS GUARANTY (MEZZANINE LOAN) (this “Guaranty”) dated as of October 31,
2006, executed and delivered by each of the undersigned and the other Persons
from time to time party hereto pursuant to the execution and delivery of a
Joinder Agreement (Mezzanine Loan) (all of the undersigned, together with such
other Persons each a “Guarantor” and collectively, the “Guarantors”) in favor of
(a) WACHOVIA BANK, NATIONAL ASSOCIATION, in its capacity as Agent (the “Agent”)
for the Lenders under that certain Mezzanine Credit Agreement dated as of
October 31, 2006 (as amended, restated, supplemented or otherwise modified from
time to time, the “Mezzanine Credit Agreement”), by and among NNN APARTMENT REIT
HOLDINGS, L.P., a Virginia limited partnership (the “Borrower”), the financial
institutions party thereto and their assignees under Section 12.5 thereof (the
“Lenders”), the Agent, and the other parties thereto, and (b) the Lenders (the
parties described in (a) and (b) are hereinafter referred to collectively as the
“Credit Parties”).
     WHEREAS, pursuant to the Mezzanine Credit Agreement, the Credit Parties
have agreed to make available to the Borrower certain financial accommodations
on the terms and conditions set forth in the Mezzanine Credit Agreement;
     WHEREAS, either (i) Borrower is the owner, directly or indirectly, of at
least a majority of the issued and outstanding Equity Interests in each
Guarantor, or (ii) each Guarantor is the owner, directly or indirectly of a
substantial amount of the Equity Interests in Borrower;
     WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent upon each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Credit Parties through
their collective efforts;
     WHEREAS, each Guarantor acknowledges that it will receive direct and
indirect benefits from the Credit Parties making such financial accommodations
available to the Borrower under the Mezzanine Credit Agreement and, accordingly,
each Guarantor is willing to guarantee the Borrower’s obligations to the Credit
Parties on the terms and conditions contained herein; and
     WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a
condition to the Credit Parties making, and continuing to make, such financial
accommodations to the Borrower.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each Guarantor, each Guarantor
agrees as follows:
     Section 1. Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”): (a) all
indebtedness and obligations owing by the Borrower to any Credit Party under or
in connection with the Mezzanine Credit Agreement and any other Loan Document,
including without limitation, the repayment of all principal of the Loans, and
the payment of all interest, Fees, charges, attorneys’ fees and other amounts
payable to any Credit Party thereunder or in connection therewith; (b) any and
all extensions, renewals, modifications, amendments or substitutions of the
foregoing; (c) all expenses, including, without limitation, reasonable
attorneys’ fees and disbursements, that are actually incurred by the Credit
Parties in the enforcement of any of the foregoing or any obligation of such
Guarantor hereunder; and (d) all other Obligations.

 



--------------------------------------------------------------------------------



 



     Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, none of the Credit Parties shall be obligated or
required before enforcing this Guaranty against any Guarantor: (a) to pursue any
right or remedy any of them may have against Borrower, any other Guarantor or
any other Person or commence any suit or other proceeding against Borrower, any
other Guarantor or any other Person in any court or other tribunal; (b) to make
any claim in a liquidation or bankruptcy of Borrower, any other Guarantor or any
other Person; or (c) to make demand of Borrower, any other Guarantor or any
other Person or to enforce or seek to enforce or realize upon any collateral
security held by a Credit Party which may secure any of the Guarantied
Obligations.
     Section 3. Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Credit
Parties with respect thereto. The liability of each Guarantor under this
Guaranty shall be absolute, irrevocable and unconditional in accordance with its
terms and shall remain in full force and effect without regard to, and shall not
be released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including without limitation, the
following (whether or not such Guarantor consents thereto or has notice
thereof):
          (a) (i) any change in the amount, interest rate or due date or other
term of any of the Guarantied Obligations, (ii) any change in the time, place or
manner of payment of all or any portion of the Guarantied Obligations, (iii) any
amendment or waiver of, or consent to the departure from or other indulgence
with respect to, the Mezzanine Credit Agreement, any other Loan Document, or any
other document or instrument evidencing or relating to any Guarantied
Obligations, or (iv) any waiver, renewal, extension, addition, or supplement to,
or deletion from, or any other action or inaction under or in respect of, the
Mezzanine Credit Agreement, any of the other Loan Documents, or any other
documents, instruments or agreements relating to the Guarantied Obligations or
any other instrument or agreement referred to therein or evidencing any
Guarantied Obligations or any assignment or transfer of any of the foregoing;
          (b) any lack of validity or enforceability of the Mezzanine Credit
Agreement, any of the other Loan Documents, or any other document, instrument or
agreement referred to therein or evidencing any Guarantied Obligations or any
assignment or transfer of any of the foregoing;
          (c) any furnishing to a Credit Party of any security for the
Guarantied Obligations, or any sale, exchange, release or surrender of, or
realization on, any collateral securing any of the Obligations;
          (d) any settlement or compromise of any of the Guarantied Obligations,
any security therefor, or any liability of any other party with respect to the
Guarantied Obligations, or any subordination of the payment of the Guarantied
Obligations to the payment of any other liability of the Borrower or any other
Obligor;
          (e) any act or failure to act by Borrower, any other Obligor or any
other Person which may adversely affect such Guarantor’s subrogation rights, if
any, against Borrower or any other Person to recover payments made under this
Guaranty;
          (f) any nonperfection or impairment of any security interest or other
Lien on any collateral, if any, securing in any way any of the Obligations;

2



--------------------------------------------------------------------------------



 



          (g) any application of sums paid by the Borrower, any other Guarantor
or any other Person with respect to the liabilities of the Credit Parties,
regardless of what liabilities of the Borrower remain unpaid;
          (h) any statute of limitations in any action hereunder or for the
collection of the Notes or for the payment or performance of the Guarantied
Obligations;
          (i) the incapacity or lack of authority of Borrower or any other
Person, or the failure of any Credit Party to file or enforce a claim against
the estate (either in administration, bankruptcy or in any other proceeding) of
Borrower or any Guarantor or any other Person;
          (j) the dissolution or termination of existence of Borrower, any
Guarantor or any other Person;
          (k) the voluntary or involuntary liquidation, sale or other
disposition of all or substantially all of the assets of Borrower or any other
Person;
          (l) the voluntary or involuntary receivership, insolvency, bankruptcy,
assignment for the benefit of creditors, reorganization, assignment,
composition, or readjustment of, or any similar proceeding affecting, Borrower
or any Guarantor or any other Person, or any of Borrower’s or any Guarantor’s or
any other Person’s properties or assets;
          (m) the damage, destruction, condemnation, foreclosure or surrender of
all or any part of any Collateral, any Property or any of the improvements
located thereon;
          (n) the failure of a Credit Party to give notice of the existence,
creation or incurring of any new or additional indebtedness or obligation or of
any action or nonaction on the part of any other person whomsoever in connection
with any Guarantied Obligation;
          (o) any failure or delay of a Credit Party to commence an action
against Borrower or any other Person, to assert or enforce any remedies against
Borrower or any other Person under the Notes or the Loan Documents, or to
realize upon any security;
          (p) any failure of any duty on the part of a Credit Party to disclose
to any Guarantor any facts it may now or hereafter know regarding Borrower, any
other Person, the Collateral or the Properties or any of the improvements
located thereon, whether such facts materially increase the risk to Guarantors
or not;
          (q) failure to accept or give notice of acceptance of this Guaranty by
the Credit Parties;
          (r) failure to make or give notice of presentment and demand for
payment of any of the indebtedness or performance of any of the Guarantied
Obligations;
          (s) failure to make or give protest and notice of dishonor or of
default to Guarantors or to any other party with respect to the indebtedness or
performance of the Guarantied Obligations;
          (t) except as otherwise specifically provided in this Guaranty, any
and all other notices whatsoever to which Guarantors might otherwise be
entitled;

3



--------------------------------------------------------------------------------



 



          (u) any lack of diligence by the Credit Parties in collection,
protection or realization upon any collateral securing the payment of the
indebtedness or performance of the Guaranteed Obligations;
          (v) the compromise, settlement, release or termination of any or all
of the obligations of Borrower under the Notes or the Loan Documents or any
Collateral;
          (w) any transfer by Borrower or any other Person of all or any part of
the security encumbered by the Loan Documents;
          (x) any defense based upon an election of remedies by the Credit
Parties, including any election to proceed by judicial or nonjudicial
foreclosure of any security, whether real property or personal property
security, or by deed in lieu thereof, and whether or not every aspect of any
foreclosure sale is commercially reasonable, or any election of remedies,
including remedies relating to real property or personal property security,
which destroys or otherwise impairs the subrogation rights of Guarantor or the
rights of Guarantor to proceed against Borrower or any other Person for
reimbursement, or both (including, without limitation, California Code of Civil
Procedure Sections 580a, 580b, 580d and 726);
          (y) any defense based upon any statute or rule of law which provides
that the obligation of a surety must be neither larger in amount nor in any
other aspects more burdensome than that of a principal;
          (z) any right of subrogation, reimbursement, exoneration, contribution
or indemnity, or any right to enforce any remedy which the Credit Parties now
have or may hereafter have against Borrower or any other Person or any benefit
of, or any right to participate in, any security now or hereafter held by the
Credit Parties;
          (aa) any and all of the rights and defenses described in Section
2856(a) of the California Civil Code;
          (bb) without limiting the generality of the foregoing or any other
provision hereof, all rights of subrogation, reimbursement, indemnification and
contribution and any other rights and defenses that are or may become available
to Borrower, a Guarantor or any other surety by reason of California Civil Code
Sections 2787 to 2855 inclusive, or by reason of California Civil Code
Sections 2899 and 3433, or otherwise; or
          (cc) any right to require the Credit Parties to proceed against
Borrower or any other guarantor of the Obligations, proceed against or exhaust
any security received from Borrower or any other guarantor of the Guaranteed
Obligations, or pursue any other remedy whatsoever;
     Guarantors understand that the exercise by the Credit Parties of certain
rights and remedies may affect or eliminate Guarantors’ right of subrogation
against Borrower or other Persons and that Guarantors may therefore incur
partially or totally nonreimbursable liability hereunder. Nevertheless,
Guarantors hereby authorize and empower the Credit Parties, their successors,
endorsees and assigns, to exercise in its or their sole discretion, any rights
and remedies, or any combination thereof, which may then be available, it being
the purpose and intent of Guarantors that the obligations hereunder shall be
absolute, continuing, independent and unconditional under any and all
circumstances. Notwithstanding any other provision of this Guaranty to the
contrary (but except as expressly provided in the Contribution Agreement), each
Guarantor hereby waives and releases any claim or other rights which such
Guarantor may now have or hereafter acquire against Borrower or any other Person
of all or any of the obligations of Guarantors hereunder that arise from the
existence or performance of such Guarantors’ obligations

4



--------------------------------------------------------------------------------



 



under this Guaranty or any of the other Loan Documents, including, without
limitation, any right of subrogation, reimbursement, exoneration, contribution
or indemnification, any right to participate in any claim or remedy of the
Credit Parties against Borrower or any other Person or any collateral which the
Credit Parties now have or hereafter acquire, whether or not such claim, remedy
or right arises in equity or under contract, statute or common law, by any
payment made hereunder or otherwise, including, without limitation, the right to
take or receive from Borrower or any other Person, directly or indirectly, in
cash or other property or by setoff or in any other manner, payment or security
on account of such claim or other rights. Guarantors understand that:
(a) Section 580d of the California Code of Civil Procedure generally prohibits a
deficiency judgment against a borrower after a non-judicial foreclosure;
(b) Guarantors’ subrogation rights may be destroyed by a non-judicial
foreclosure under the Security Documents (because Guarantors may not be able to
pursue Borrower or any other Person for a deficiency judgment by reason of the
application of Section 580d of the California Code of Civil Procedure); and
(c) under Union Bank v. Gradsky, 265 Cal. App. 2nd 40 (1968), a lender may be
estopped from pursuing a guarantor for a deficiency judgment after a
non-judicial foreclosure (on the theory that a guarantor should be exonerated if
a lender elects a remedy that eliminates the guarantor’s subrogation rights)
absent an explicit waiver. Without limitation on the generality of the other
waivers contained in this Guaranty, Guarantors hereby waive (1) the defense that
might otherwise be available under Gradsky, supra (or any similar judicial
decision or statute) in the event the Credit Parties pursue a non-judicial
foreclosure, and (2) all rights and defenses arising out of an election of
remedies by the Credit Parties, even though that election of remedies, such as a
nonjudicial foreclosure with respect to security for a guaranteed obligation,
has destroyed the Guarantors’ rights of subrogation and reimbursement against
the principal by the operation of Section 580d of the Code of Civil Procedure or
otherwise. In addition, Guarantors waive all rights and defenses that Guarantors
may have because the Borrower’s debt is secured by real property. This means,
among other things:
               (i) The Credit Parties may collect from the Guarantors without
first foreclosing on any real or personal property collateral pledged by the
Borrower or any other Person; and
               (ii) If the Credit Parties foreclose on any real property
collateral pledged by the Borrower or any other Person: (A) the amount of the
debt may be reduced only by the price for which the collateral is sold at the
foreclosure sale, even if the collateral is worth more than the sale price; and
(B) the Credit Parties may collect from the Guarantors even if the Credit
Parties, by foreclosing on the real property collateral, have destroyed any
right the Guarantors may have to collect from the Borrower or any other Person.
This is an unconditional and irrevocable waiver of any rights and defenses that
the Guarantors may have because the Borrower’s debt is secured by real property.
These rights and defenses include, but are not limited to, any rights or
defenses based upon Section 580a, 580b, 580d or 726 of the Code of Civil
Procedure.
          (dd) to the fullest extent permitted by law, any other legal,
equitable or surety defenses whatsoever to which Guarantors might otherwise be
entitled or any other circumstances which might otherwise constitute a discharge
of a Guarantor (other than indefeasible payment in full or as to a Guarantor, a
release of such Guarantor pursuant to and as provided in the Mezzanine Credit
Agreement or as approved by all of the Lenders), it being the intention that the
obligations of Guarantors hereunder are absolute, unconditional and irrevocable.
     Section 4. Action with Respect to Guarantied Obligations. The Credit
Parties may, at any time and from time to time, without the consent of, or
notice to, any Guarantor, and without discharging any Guarantor from its
obligations hereunder, take any and all actions described in Section 3 and may
otherwise: (a) amend, modify, alter or supplement the terms of any of the
Guarantied Obligations, including, but not limited to, extending or shortening
the time of payment of any of the Guarantied Obligations or changing the
interest rate that may accrue on any of the Guarantied Obligations;

5



--------------------------------------------------------------------------------



 



(b) amend, modify, alter or supplement the Mezzanine Credit Agreement or any
other Loan Document; (c) sell, exchange, release or otherwise deal with all, or
any part, of any collateral securing any of the Obligations; (d) release any
other Obligor or other Person liable in any manner for the payment or collection
of the Guarantied Obligations; (e) exercise, or refrain from exercising, any
rights against Borrower, any other Guarantor or any other Person; and (f) apply
any sum, by whomsoever paid or however realized, to the Guarantied Obligations
in such order as the Agent shall elect.
     Section 5. Representations and Warranties. Each Guarantor hereby makes to
the Credit Parties all of the representations and warranties made by the
Borrower with respect to or in any way relating to such Guarantor in the
Mezzanine Credit Agreement and the other Loan Documents, as if the same were set
forth herein in full.
     Section 6. Covenants. Each Guarantor will perform and comply with all
covenants applicable to such Guarantor, or which the Borrower is required to
cause such Guarantor to comply with under the terms of the Mezzanine Credit
Agreement or any of the other Loan Documents, as if the same were more fully set
forth herein.
     Section 7. Waiver. Each Guarantor, to the fullest extent permitted by
Applicable Law, hereby waives notice of acceptance hereof or any presentment,
demand, protest or notice of any kind, and any other act or thing, or omission
or delay to do any other act or thing, which in any manner or to any extent
might vary the risk of such Guarantor or which otherwise might operate to
discharge such Guarantor from its obligations hereunder.
     Section 8. Reinstatement of Guarantied Obligations. If a claim is ever made
on a Credit Party for repayment or recovery of any amount or amounts received in
payment or on account of any of the Guarantied Obligations, and such Credit
Party repays all or part of said amount by reason of (a) any judgment, decree or
order of any court or administrative body of competent jurisdiction, or (b) any
settlement or compromise of any such claim effected by such Credit Party with
any such claimant (including Borrower or a trustee in bankruptcy for Borrower),
then and in such event each Guarantor agrees that any such judgment, decree,
order, settlement or compromise shall be binding on it, notwithstanding any
revocation hereof, any release herefrom, or the cancellation of the Mezzanine
Credit Agreement, any of the other Loan Documents, or any other instrument
evidencing any liability of the Borrower, and such Guarantor shall be and remain
liable to the Credit Parties for the amounts so repaid or recovered to the same
extent as if such amount had never originally been paid to such Credit Party.
     Section 9. No Contest with Credit Parties; Subordination. So long as any
Guarantied Obligation remains unpaid or undischarged, Guarantors will not, by
paying any sum recoverable hereunder (whether or not demanded by any Credit
Party) or by any means or on any other ground, claim any set-off or counterclaim
against Borrower in respect of any liability of Guarantors to Borrower or, in
proceedings under federal bankruptcy law or insolvency proceedings of any
nature, prove in competition with any Credit Party in respect of any payment
hereunder or be entitled to have the benefit of any counterclaim or proof of
claim or dividend or payment by or on behalf of Borrower or the benefit of any
other security for any obligation hereby guaranteed which, now or hereafter, any
Credit Party may hold or in which it may have any share. Except as expressly
provided in the Contribution Agreement, Guarantors hereby expressly waive any
right of contribution from or indemnity against Borrower, whether at law or in
equity, arising from any payments made by Guarantors pursuant to the terms of
this Guaranty, and Guarantors acknowledge that Guarantors have no right
whatsoever to proceed against Borrower for reimbursement of any such payments.
In connection with the foregoing, Guarantors expressly waive any and all rights
of subrogation to the Credit Parties against Borrower, and Guarantors hereby
waive any rights to enforce any remedy which a Credit Party may have against
Borrower and any rights to participate in any collateral for Borrower’s
obligations under the Loan Documents. Guarantors hereby

6



--------------------------------------------------------------------------------



 



subordinate any and all indebtedness of Borrower now or hereafter owed to
Guarantors to all indebtedness of Borrower to the Credit Parties, and agree with
the Credit Parties that (a) Guarantors shall not demand or accept any payment
from Borrower on account of such indebtedness, provided that, without modifying
any limitations on Indebtedness in the Mezzanine Credit Agreement, Guarantor
shall be entitled to receive and retain payments of indebtedness made from
Borrower to Guarantor so long as no Default or Event of Default shall exist at
the time of such payment and no Default or Event of Default shall occur as a
result of any such payment, (b) Guarantors shall not claim any offset or other
reduction of Guarantors’ obligations hereunder because of any such indebtedness,
and (c) Guarantors shall not take any action to obtain any interest in any of
the security described in and encumbered by the Loan Documents because of any
such indebtedness; provided, however, that, if a Credit Party so requests, such
indebtedness shall be collected, enforced and received by Guarantors as trustee
for the Credit Parties and be paid over to the Credit Parties on account of the
indebtedness of Borrower to the Credit Parties, but without reducing or
affecting in any manner the liability of Guarantors under the other provisions
of this Guaranty except to the extent the principal amount of such outstanding
indebtedness shall have been reduced by such payment.
     Section 10. Payments Free and Clear. All sums payable by each Guarantor
hereunder, whether of principal, interest, Fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if any Guarantor
is required by Applicable Law or by a Governmental Authority to make any such
deduction or withholding, such Guarantor shall pay to the Credit Parties such
additional amount as will result in the receipt by the Credit Parties of the
full amount payable hereunder had such deduction or withholding not occurred or
been required.
     Section 11. Set-off. In addition to any rights now or hereafter granted
under any of the other Loan Documents or Applicable Law and not by way of
limitation of any such rights, each Guarantor hereby authorizes the Credit
Parties, at any time during the continuance of an Event of Default, without any
prior notice to such Guarantor or to any other Person, any such notice being
hereby expressly waived, but in the case of a Credit Party other than the Agent
subject to receipt of the prior written consent of the Agent exercised in its
sole discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by such Credit Party or any affiliate of
such Credit Party, to or for the credit or the account of such Guarantor against
and on account of any of the Guarantied Obligations, although such obligations
shall be contingent or unmatured. Promptly following any such set-off, the Agent
shall notify the applicable Guarantor thereof and of the application of such
set-off, provided that the failure to give such notice shall not invalidate such
set-off.
     Section 12. Business Failure, Bankruptcy or Insolvency. In the event of the
business failure of any Guarantor or if there shall be pending any bankruptcy or
insolvency case or proceeding with respect to any Guarantor under federal
bankruptcy law or any other applicable law or in connection with the insolvency
of any Guarantor, or if a liquidator, receiver, or trustee shall have been
appointed for any Guarantor or any Guarantor’s properties or assets, the Credit
Parties may file such proofs of claim and other papers or documents as may be
necessary or advisable in order to have the claims of such Person allowed in any
proceedings relative to such Guarantor, or any of such Guarantor’s properties or
assets, and, irrespective of whether the indebtedness or other obligations of
Borrower guaranteed hereby shall then be due and payable, by declaration or
otherwise, the Credit Parties shall be entitled and empowered to file and prove
a claim for the whole amount of any sums or sums owing with respect to the
indebtedness or other obligations of Borrower guaranteed hereby, and to collect
and receive any moneys or other property payable or deliverable on any such
claim. Guarantors covenant and agree that upon the commencement of a voluntary
or involuntary bankruptcy proceeding by or against Borrower, Guarantors

7



--------------------------------------------------------------------------------



 



shall not seek a supplemental stay or otherwise pursuant to 11 U.S.C. §105 or
any other provision of the Bankruptcy Reform Act of 1978, as amended (the
“Bankruptcy Code”), or any other debtor relief law (whether statutory, common
law, case law, or otherwise) of any jurisdiction whatsoever, now or hereafter in
effect, which may be or become applicable, to stay, interdict, condition, reduce
or inhibit the ability of the Credit Parties to enforce any rights of such
Person against Guarantors by virtue of this Guaranty or otherwise. If a Credit
Party is prevented under Applicable Law or otherwise from demanding or
accelerating payment of any of the Guarantied Obligations by reason of any
automatic stay or otherwise, the Credit Parties shall be entitled to receive
from each Guarantor, upon demand therefor, the sums which otherwise would have
been due had such demand or acceleration occurred.
     Section 13. Additional Guarantors; Release of Guarantors. Section 2.18 of
the Mezzanine Credit Agreement provides that certain Subsidiaries must become
Guarantors by, among other things, executing and delivering to Agent a Joinder
Agreement. Any Subsidiary which executes and delivers to the Agent a Joinder
Agreement shall be a Guarantor for all purposes hereunder. Under certain
circumstances described in Section 7.12 of the Mezzanine Credit Agreement,
certain Subsidiaries may obtain from the Agent a written release from this
Guaranty pursuant to the provisions of such section, and upon obtaining such
written release, any such Subsidiary shall no longer be a Guarantor hereunder.
Each other Guarantor consents and agrees to any such release and agrees that no
such release shall affect its obligations hereunder.
     Section 14. Information. Each Guarantor assumes all responsibility for
being and keeping itself informed of the financial condition of the Borrower and
the other Guarantors, and of all other circumstances bearing upon the risk of
nonpayment of any of the Guarantied Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
none of the Credit Parties shall have any duty whatsoever to advise any
Guarantor of information regarding such circumstances or risks.
     Section 15. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF GEORGIA APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.
     Section 16. WAIVER OF JURY TRIAL.
          (a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN OR AMONG ANY GUARANTOR, THE AGENT OR ANY OTHER CREDIT PARTY WOULD BE
BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY
AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, EACH OF THE CREDIT PARTIES AND EACH GUARANTOR HEREBY WAIVES ITS RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR
TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO
ARISING OUT OF THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY
OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE BORROWER,
THE AGENT OR ANY OTHER CREDIT PARTY OF ANY KIND OR NATURE.
          (b) EACH OF THE GUARANTORS, THE AGENT AND EACH OTHER CREDIT PARTY
HEREBY AGREES THAT THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
GEORGIA, ATLANTA DIVISION OR, AT THE OPTION OF THE AGENT, ANY STATE COURT
LOCATED IN ATLANTA, GEORGIA, SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY
CLAIMS OR DISPUTES BETWEEN OR AMONG ANY GUARANTOR, THE AGENT OR ANY OTHER CREDIT
PARTY, PERTAINING

8



--------------------------------------------------------------------------------



 



DIRECTLY OR INDIRECTLY TO THIS GUARANTY, THE LOANS, THE NOTES OR ANY OTHER LOAN
DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR THEREFROM. EACH GUARANTOR AND EACH
CREDIT PARTY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN
ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS. EACH PARTY FURTHER WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF
FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF
ANY ACTION BY THE AGENT OR ANY OTHER CREDIT PARTY OR THE ENFORCEMENT BY THE
AGENT OR ANY OTHER CREDIT PARTY OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY
OTHER APPROPRIATE JURISDICTION.
          (c) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
AFTER CONSULTATION WITH COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE TERMINATION
OF THIS GUARANTY.
     Section 17. Loan Accounts. Each Credit Party may maintain books and
accounts setting forth the amounts of principal, interest and other sums paid
and payable with respect to the Guarantied Obligations, and in the case of any
dispute relating to any of the outstanding amount, payment or receipt of any of
the Guarantied Obligations or otherwise, the entries in such books and accounts
shall be deemed prima facie evidence of the amounts and other matters set forth
herein. The failure of a Credit Party to maintain such books and accounts shall
not in any way relieve or discharge any Guarantor of any of its obligations
hereunder.
     Section 18. Waiver of Remedies. No delay or failure on the part of a Credit
Party in the exercise of any right or remedy it may have against any Guarantor
hereunder or otherwise shall operate as a waiver thereof, and no single or
partial exercise by a Credit Party of any such right or remedy shall preclude
any other or further exercise thereof or the exercise of any other such right or
remedy.
     Section 19. Termination. This Guaranty shall remain in full force and
effect until indefeasible payment in full of the Guarantied Obligations, the
cancellation of all other Obligations and the termination or cancellation of the
Mezzanine Credit Agreement in accordance with its terms.
     Section 20. Successors and Assigns. Each reference herein to the Agent or
the other Credit Parties shall be deemed to include such Person’s respective
successors and assigns in whose favor the provisions of this Guaranty also shall
inure, and each reference herein to each Guarantor shall be deemed to include
such Guarantor’s permitted successors and assigns, upon whom this Guaranty also
shall be binding. The Lenders may, in accordance with the applicable provisions
of the Mezzanine Credit Agreement, assign, transfer or sell any Guarantied
Obligation, or grant or sell participations in any Guarantied Obligations, to
any Person without the consent of, or notice to, any Guarantor and without
releasing, discharging or modifying any Guarantor’s obligations hereunder. Each
Guarantor hereby consents to the delivery by the Agent or any Lender to any
Assignee or Participant (or any prospective Assignee or Participant) of any
financial or other information regarding the Borrower or any Guarantor. No
Guarantor may assign or transfer its obligations hereunder to any Person without
the prior written consent of all Lenders and any such assignment or other
transfer to which all of the Lenders have not so consented shall be null and
void.

9



--------------------------------------------------------------------------------



 



     Section 21. JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS OF THE
GUARANTORS HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR
CONFIRMS THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS”
AND ALL OF THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS
HEREUNDER.
     Section 22. Amendments. This Guaranty may not be amended except in writing
signed by the Requisite Lenders (or all of the Lenders if required under the
terms of the Mezzanine Credit Agreement), the Agent and each Guarantor.
     Section 23. Payments. All payments to be made by any Guarantor pursuant to
this Guaranty shall be made in Dollars, in immediately available funds to the
Agent at the Principal Office, not later than 2:00 p.m. on the date of demand
therefor.
     Section 24. Notices. All notices, requests and other communications
hereunder shall be in writing (including facsimile transmission or similar
writing) and shall be given (a) to each Guarantor at its address set forth below
its signature hereto, (b) to the Agent or any Lender, at its respective address
for notices provided for in the Mezzanine Credit Agreement, or (c) as to each
such party at such other address as such party shall designate in a written
notice to the other parties. Each such notice, request or other communication
shall be effective (i) if mailed, when received; (ii) if telecopied, when
transmitted; or (iii) if hand delivered, when delivered; provided, however, that
any notice of a change of address for notices shall not be effective until
received.
     Section 25. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.
     Section 26. Headings. Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.
     Section 27. Limitation of Liability. Neither the Agent, any other Credit
Party nor any affiliate, officer, director, employee, attorney, or agent of such
Persons, shall have any liability with respect to, and each Guarantor hereby
waives, releases, and agrees not to sue any of them upon, any claim for any
special, indirect, incidental, or consequential damages suffered or incurred by
a Guarantor in connection with, arising out of, or in any way related to, this
Guaranty or any of the other Loan Documents, or any of the transactions
contemplated by this Guaranty, the Mezzanine Credit Agreement or any of the
other Loan Documents. Each Guarantor hereby waives, releases, and agrees not to
sue the Agent, any other Credit Party or any of such Person’s affiliates,
officers, directors, employees, attorneys, or agents for punitive damages in
respect of any claim in connection with, arising out of, or in any way related
to, this Guaranty, the Mezzanine Credit Agreement or any of the other Loan
Documents, or any of the transactions contemplated by Mezzanine Credit Agreement
or financed thereby.
     Section 28. Definitions. Capitalized terms used herein that are not
otherwise defined herein shall have the meanings given them in the Mezzanine
Credit Agreement.
[Signatures Begin on Next Page]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this
Guaranty (Mezzanine Loan) under seal as of the date and year first written
above.

                              GUARANTORS:        
 
                            NNN APARTMENT REIT, INC., a Maryland corporation    
 
                            By:   /s/ Stanley J. Olander, Jr.                  
    Name:   Stanley J. Olander, Jr.         Title:   CEO             [SEAL]
   
 
                            APARTMENT REIT WALKER RANCH, LP, a Texas
limited partnership    
 
                            By:   APARTMENT REIT WALKER RANCH GP, LLC, a
Delaware limited liability company, its General Partner    
 
                                By:   NNN APARTMENT REIT HOLDINGS, L.P., a      
          Virginia limited partnership, its Manager    
 
                                    By:   NNN APARTMENT REIT, INC., a Maryland
corporation, its General Partner    
 
                       
 
              By:
Name:   /s/ Stanley J. Olander, Jr.
 
Stanley J. Olander, Jr.    
 
              Title:   CEO    
 
                  [SEAL]    

                          APARTMENT REIT WALKER RANCH GP, LLC,
a Delaware limited liability company    
 
                        By:   NNN APARTMENT REIT HOLDINGS, L.P., a Virginia
limited partnership, its Manager    
 
                            By:   NNN APARTMENT REIT, INC., a Maryland
corporation, its General Partner    
 
                   
 
          By:
Name:   /s/ Stanley J. Olander, Jr.
 
Stanley J. Olander, Jr.    
 
          Title:   CEO    
 
              [SEAL]    

11